United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1860
                                  ___________

Frank Lawshea,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Paula Phillips, Function Unit Manager; *
Timothy Holsten, Caseworker; Curt      * [UNPUBLISHED]
Curtis; Thomas Waldrup; Keith Mays, *
Function Unit Manager,                 *
                                       *
             Appellees.                *
                                 ___________

                            Submitted: February 15, 2012
                               Filed: March 5, 2012
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Frank Lawshea appeals following the district court’s1 entry
of judgment upon an adverse jury verdict in his 42 U.S.C. § 1983 action. The only
matters properly before us are Lawshea’s challenges to the jury instructions, the
sufficiency of the evidence at trial, and the admission of certain evidence. See


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
Berdella v. Delo, 972 F.2d 204, 207-08 & n.6 (8th Cir. 1992). We cannot review the
sufficiency of the evidence or the challenged evidentiary rulings because Lawshea did
not provide a trial transcript and did not request preparation of a transcript at
government expense. See Fed. R. App. P. 10(b); Schmid v. United Bhd. of
Carpenters and Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per curiam) (pro
se appellant’s failure to order trial transcript made it impossible to evaluate
challenged evidentiary rulings or rule on weight of evidence). Based on the limited
record before us, we conclude no error is apparent in the jury instructions. See
Kaplan v. Mayo Clinic, 653 F.3d 720, 726 (8th Cir. 2011) (standard of review).

     Accordingly, we affirm. See 8th Cir. R. 47B. We deny Lawshea’s pending
motions.
                    ______________________________




                                         -2-